In an action, inter alia, to foreclose a mechanic’s lien, plaintiff appeals from so much of an order of the Supreme Court, Queens County (Calabretta, J.), dated September 3, 1980, as denied its motion for summary judgment on the first two causes of action. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements payable to defendants D & D Construction Co. and Peerless Insurance Company. Triable issues of fact exist which preclude summary disposition (see Glick & Dolleck v Tri-Pac Export Corp., 22 NY2d 439). Hopkins, J. P., Mangano, Margett and Thompson, JJ., concur.